DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 13-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-10, 13, 15-16 and 20 of U.S. Patent No. 11,195,188 B2 Haberman et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/512,254
1. A method comprising: receiving, from one or more computing devices, data comprising anonymous information associated with user interactions with the one or more computing devices; determining, based on the data, a timeline of the user interactions over a time duration; generating, based on the timeline of the user interactions over the time duration, one or more behavioral markers; generating, based at least in part on an aggregation of the one or more behavioral markers, one or more behavioral fingerprints comprising information unique to at least one computing device of the one or more computing devices; and causing, based on the one or more behavioral fingerprints, output of identifying information of one or more users of the at least one computing device.

6. The method of claim 1, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.




7. The method of claim 1, wherein at least a portion of the data comprises unstructured data and the determining the timeline of the user interactions over the time duration further comprises: matching at least a portion of the unstructured data with a time on the timeline.


8. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from one or more computing devices, data comprising anonymous information associated with user interactions with the one or more computing devices; determine, based on the data, a timeline of the user interactions over a time duration; generate, based on the timeline of the user interactions over the time duration, one or more behavioral markers; generate, based at least in part on an aggregation of the one or more behavioral markers, one or more behavioral fingerprints comprising information unique to at least one computing device of the one or more computing devices; and cause, based on the one or more behavioral fingerprints, output of identifying information of one or more users of the at least one computing device.


13. The device of claim 8, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.




14. The device of claim 8, wherein at least a portion of the data comprises unstructured data and the determining the timeline of the user interactions over the time duration further comprises: matching at least a portion of the unstructured data with a time on the timeline.


15. A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: receiving, from one or more computing devices, data comprising anonymous information associated with user interactions with the one or more computing devices; determining, based on the data, a timeline of the user interactions over a time duration; generating, based on the timeline of the user interactions over the time duration, one or more behavioral markers; generating, based at least in part on an aggregation of the one or more behavioral markers, one or more behavioral fingerprints comprising information unique to at least one computing device of the one or more computing devices; and causing, based on the one or more behavioral fingerprints, output of identifying information of one or more users of the at least one computing device.

20. The non-transitory computer-readable storage medium of claim 15, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.
US Patent 11,195,188 B2
1. A method comprising: receiving, from one or more computing devices, first data comprising anonymous information associated with user interactions with the one or more computing devices; determining, based on the first data, second data indicating behavioral information associated with the user interactions; generating, based on the behavioral information, one or more behavioral markers; generating, based on the one or more behavioral markers, one or more fingerprints associated with the one or more computing devices; and determining, based on the one or more fingerprints, identifying information of one or more users of the one or more computing devices.
2. The method of claim 1, wherein the determining the second data comprises: determining, based on the first data, a timeline of the user interactions over a time duration.









6. The method of claim 1, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.

3. The method of claim 2, wherein at least a portion of the first data comprises unstructured data and the determining the second data further comprises: matching at least a portion of the unstructured data with a time on the timeline.


8. A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: receive, from one or more computing devices, first data comprising anonymous information associated with user interactions with the one or more computing devices; determine, based on the first data, second data indicating behavioral information associated with the user interactions; generate, based on the behavioral information, one or more behavioral markers; and generate, based on the one or more behavioral markers, one or more fingerprints associated with the one or more computing devices; and determine, based on the one or more fingerprints, identifying information of one or more users of the one or more computing devices.
9. The device of claim 8, wherein the determining the second data comprises: determining, based on the first data, a timeline of the user interactions over a time duration.












13. The device of claim 8, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.

10. The device of claim 9, wherein at least a portion of the first data comprises unstructured data and the determining the second data further comprises: matching at least a portion of the unstructured data with a time on the timeline.



15. A non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause: receiving, from one or more computing devices, first data comprising anonymous information associated with user interactions with the one or more computing devices; determining, based on the first data, second data indicating behavioral information associated with the user interactions; generating, based on the behavioral information, one or more behavioral markers; generating, based on the one or more behavioral markers, one or more fingerprints associated with the one or more computing devices; and determining, based on the one or more fingerprints, identifying information of one or more users of the one or more computing devices.
16. The non-transitory computer-readable storage medium of claim 15, wherein the determining the second data comprises: determining, based on the first data, a timeline of the user interactions over a time duration.










20. The non-transitory computer-readable storage medium of claim 15, wherein the user interactions include at least one of television viewing, downloading a file, Internet activity, social network activity, electronic program guide activity, personal video recorder activity, or purchasing activity.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169